Citation Nr: 1227723	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2006, for a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 13, 2006, for a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to a 70 percent disability rating for PTSD and granted entitlement to a TDIU, both effective March 13, 2006.  

In May 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board; the transcript is of record.  In April 2012, the Veteran testified before the undersigned VLJ; the transcript is of record.  


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO granted service connection for PTSD, assigning a 10 percent disability rating, effective April 22, 1997; in August 2003, the Veteran filed a notice of disagreement with the disability rating assigned.  In a November 2004 Decision Review Officer decision, a 30 percent disability rating was assigned, effective April 22, 1997, and a statement of the case was issued to the Veteran; the Veteran did not file a substantive appeal.  

2.  On March 13, 2006, the Veteran filed an increased rating claim for PTSD, and in an August 2006 rating decision, the RO granted a 70 percent disability rating, effective March 13, 2006.

3.  It was not factually ascertainable prior to March 13, 2006, that the rating criteria had been met for a 70 percent evaluation for PTSD.  

4.  The March 13, 2006 increased rating claim for PTSD was accepted as a claim for TDIU, as the issue of unemployability was raised by the record; a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, was received in July 2006.  

5.  The schedular criteria for TDIU were met on March 13, 2006, when his only service-connected disability, PTSD, was rated 70 percent disabling.  

6.  For the period prior to March 13, 2006, the Veteran's service-connected PTSD was not of such a nature and severity to require consideration of an extraschedular rating and was not such as to prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 13, 2006, for the assignment of a 70 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for entitlement to an effective date earlier than March 13, 2006, for the award of a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2006, VA sent the Veteran a VCAA letter pertaining to his increased rating claim for PTSD, and in July 2006, VA sent the Veteran a VCAA letter pertaining to his TDIU claim.  The letters predated the August 2006 rating decision.  See id.  Since the appellate issues in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of the award of an increased rating (for which the May 2006 and July 2006 VCAA letters were duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, in April 2010, the Veteran was issued another VCAA letter pertaining to his claims for an earlier effective date, and in May 2010, the Veteran was issued another VCAA letter pertaining to his prior employment.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's original claims, the rating decisions establishing service connection and ratings, VA examination reports, private examination reports, Social Security Administration (SSA) records, and lay statements and testimony of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Earlier effective date for increased rating

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant. 

Where the claimant, or the claimant's representative, within the time specified in this chapter, files a notice of disagreement with the decision of the agency of original jurisdiction, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with this title.  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, such agency shall prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3). 

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever time period ends later.  In the alternative, a substantive appeal may be filed within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303. 

In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

On April 22, 1997, the Veteran filed a claim of service connection for an acquired psychiatric disorder to include PTSD, which was denied in a February 1998 rating decision.  The Veteran perfected an appeal to the Board.  In August 2001, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  In an August 2002 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective April 22, 1997.  In August 2003, the Veteran filed a notice of disagreement with the disability rating assigned, wherein he requested review by a Decision Review Officer.  In November 2004, a Decision Review Officer (DRO) decision was issued which granted a 30 percent disability rating for PTSD, effective April 22, 1997.  A Statement of the Case (SOC) was issued in November 2004 with regard to a rating in excess of 30 percent.  In December 2004, a Supplemental Statement of the Case (SSOC) was issued with regard to a rating in excess of 30 percent.  The Veteran did not file a substantive appeal, thus the August 2002 rating decision and November 2004 DRO decision are final.  38 U.S.C.A. § 7105.  

On March 13, 2006, the Veteran's former representative submitted correspondence indicating recent receipt of the December 2004 SSOC, and that the Veteran did not know if he had received the document.  The representative requested a higher rating for the Veteran's PTSD, dating back to a 1998 PTSD assessment report.  The representative stated that the opinions of Dr. M. and Dr. P. minimized the severity of the severity of the traumatic events the Veteran endured during service.  The RO accepted this submission as an increased rating claim.  

In an August 2006 rating decision, a 70 percent rating was assigned to PTSD, effective March 13, 2006.  The effective date assigned corresponds to the date of receipt of the increased rating claim.  

In February 2011, the RO determined that the August 2002 rating decision, November 2004 SOC, and August 2006 rating decision did not contain clear and unmistakable error (CUE); the Veteran did not file a notice of disagreement and the rating decision is final.  38 U.S.C.A. § 7105.  

In fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions.  38 C.F.R. § 3.157.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran and his current representative essentially contend that the Veteran was not represented "well" by his prior representative and deadlines were missed in filing an appeal.  As detailed, the August 2002 rating decision and November 2004 DRO decision are final, as the Veteran did not file a timely substantive appeal.  The RO's decisions are final and binding as to conclusions based on the evidence on file at the time.  See 38 C.F.R. § 20.1103.  Likewise, as detailed, in February 2011 the RO found that such decisions did not contain CUE.  Thus, in this case, the Veteran cannot "reach behind" the final rating decisions of record to establish an earlier effective date.

As detailed, the Code provides that copies of the SOC will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(a)(3).  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  Both the November 2004 SOC and December 2004 SSOC were issued to the Veteran and his representative of record at that time.  The claims file does not reflect that the United States Postal Service returned the SOC or SSOC as undeliverable.  Thus, the Board presumes that the SOC and SSOC were sent to the Veteran, at his then current address of record, and were received by him, and the Board presumes that the SOC and SSOC were sent to the Veteran's representative of record and were received.

The Court has held that alleged ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the U.S. Supreme Court had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 265.  

The assigned effective date of March 13, 2006 for the 70 percent rating for PTSD is the date of receipt of the Veteran's increased rating claim.  There is no indication in the file, or any allegation from the Veteran, that any claim or timely substantive appeal was filed between the issuance of the December 2004 SSOC and the March 2006 claim.  No communication was filed by the Veteran or his former representative subsequent to the August 2003 notice of disagreement and prior to the May 13, 2006 correspondence.  

The Veteran and his current representative otherwise contend that the Veteran was not evaluated correctly by medical providers in assessing his PTSD, in light of the fact that the SSA had deemed him unemployable and disabled in the 1990's.  Such argument provides the basis for a CUE claim in the prior rating decisions, which has already been denied by the RO, and cannot provide the basis for an earlier effective date per § 3.400.  

The Board has reviewed the claims folder to determine whether there is any medical evidence that is of record for the one year period prior to May 13, 2006, to support a 70 percent disability rating for PTSD.  

According to the applicable criteria, a 30 percent evaluation will be assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A March 23, 2005 VA outpatient treatment record for individual therapy reflects that the Veteran remained clean and sober.  He stated that his daughter had been diagnosed with PTSD which raised questions about the influence his PTSD has had on her life.  This reinforced his feelings of guilt.  He was adamant about not drinking or using despite these intense feelings.  The sessions focused on identifying the positive including but not limited to positive experiences with his treatment.  

An April 14, 2005 VA psychiatric outpatient treatment record reflects that the Veteran reported abstinence from alcohol and illicit drugs for over five and a half years except for marijuana use in 2004.  He reported significant improvement in mood and energy and drive within a few days with Bupropion, Citalopram, and Serqoeul.  He reported feeling less restless and distractible and is not aware of any adverse effects.  The Veteran reported sleeping soundly 8 hours per night.  He has been busy with gardening and plans to get some livestock.  His mood was described as euthymic and stable.  He was not overly psychotic, suicidal or homicidal.  

A June 23, 2005 VA psychiatric outpatient treatment record reflects that the Veteran reported abstinence from alcohol and illicit drugs for over 5 years.  As a result of his recovery, he is held in higher regard by his family.  He is attending AA and NA meetings with his family.  He was pleased by recognition from his children on Father's Day.  His mood had been euthymic with Bupropion, Citalopram, and Seroquel.  The medications are well tolerated.  Overarousal, irritability, anxiety and insomnia are all under good control.  He has been busy with salvaging a warehouse of restaurant supplies for scrap metal, gardening, and raising livestock.  

An August 10, 2005 VA psychiatric outpatient treatment record reflects that the Veteran has abstained from alcohol and drugs for over 5 years.  Overarousal, anxiety, irritability, depression, and insomnia associated with PTSD have been under good control with Citalopram, Bupropion, and Seroquel.  He is pleased with his improved relationship with his son and three children that are living with him.  He has been able to pick up a little extra income recently.  He talked about a bullying incident, and being bullied in the past.  He still has some anxiety that his gains may not last.  His GAF score was 55.

A November 30, 2005 VA psychiatric outpatient treatment record reflects abstinence from alcohol and drugs over 6 years.  Overarousal, irritability, anxiety, and insomnia associated with PTSD have been under good control with Citalopram, Bupropion, and Seroquel.  The medications are well tolerated.  The Veteran was thinking of greatly increasing the number of turkeys he will raise the next year.  He was having difficulty financially with rising truck insurance and utility bills but was coping effectively.  His GAF score was 55.  

The evidence of record contains March 2, 2006 correspondence from a Director of Counseling from the Cape & Islands Veterans Outreach Center.  Such correspondence indicates that the examiner reviewed prior VA evaluations in support of the contention that his PTSD was underrated at 30 percent disabling.  Such correspondence, however, does not provide a mental status examination, but a review and opinion pertaining to prior evaluations conducted prior to March 13, 2005.

In consideration of the findings reflected in the VA outpatient treatment records, there is no basis for a finding that it was factually ascertainable that his service-connected disability had increased in severity in the year prior to March 13, 2006.  Specifically, as detailed, the treatment records reflect that he was sober and his family relationships were improved.  His mood was stable, and his overarousal, irritability, anxiety and insomnia were all under control with medications.  A GAF score of 55 was assigned on two occasions, indicative of moderate symptoms.  The treatment records do not show occupational and social impairment with reduced reliability and productivity due to PTSD symptoms listed in the schedular criteria for a 50 percent rating.  The treatment records do not show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short or long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; and difficulty in establishing and maintaining effective work and social relationships.  The treatment records reflect that the Veteran was busy with salvaging a warehouse of restaurant supplies for scrap metal, gardening, and raising livestock, and was coping effectively with financial issues.  The demonstrated symptomatology shown during the period March 13, 2005 to March 13, 2006, consistently reflects that the Veteran's PTSD was manifested by moderate difficulty in social and occupational functioning.  Indeed, the Veteran had consistently been fully oriented and was able to establish rapport with examiners.  In consideration of the subjective and objective symptomatology of record, the Veteran's PTSD was not indicative of occupational and social impairment rising to the level required for a 50 percent disability rating (or higher) under the rating criteria for the period March 13, 2005 to March 13, 2006.  38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411.

The Board acknowledges the Veteran's assertions that in or about 2009, his turkey farming business became stressful; however, this period is outside the March 13, 2005, to March 13, 2006 window, and is during the period in which a 70 percent disability rating is already in effect for PTSD.  

Accordingly, an effective date prior to March 13, 2006, for a 70 percent disability rating for PTSD is clearly not warranted.

Earlier effective date for a TDIU

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a TDIU, is in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that VA must review all the evidence of record (not just evidence not previously considered) to determine the proper effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  However, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the increase occurred (again, which includes individual unemployability) within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase (individual unemployability) occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

The Board notes that a TDIU is currently in effect from March 13, 2006.  The Veteran has claimed entitlement to an earlier effective date for the grant of a TDIU; specifically he asserts that he was unemployable due to service-connected disabilities prior to March 13, 2006.  

As detailed hereinabove, on March 13, 2006, the Veteran's former representative submitted correspondence pertaining to his service-connected PTSD, which the RO construed as an increased rating claim.  In July 2006, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  He claimed that his disability affected his full time employment on June 21, 1996, and that he had last worked full time on June 21, 1992, as an able seaman.  He stated that he was fired.  

An effective date of March 13, 2006 was assigned to the award of a TDIU, pursuant to § 4.16(a), as his service-connected PTSD (rated 70 percent disabling) met the percentage requirements and the evidence established that he was unemployable due to his PTSD.  This is his only service-connected disability.

The earliest date in which a submission was received from the Veteran pertaining to a claim for unemployability was in July 2006; however, as detailed his increased rating claim was received on March 13, 2006.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  VA law provides that a TDIU may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board has reviewed the evidence of record to determine whether a claim for unemployability was received prior to March 13, 2006.  The Board notes that a formal claim for a TDIU was not filed prior to July 2006; however, there is a question of whether there was an inferred claim for a TDIU prior to March 13, 2006.  

The Court has held that a TDIU was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court further held that a claim for a TDIU was reasonably raised when a claimant, whose schedular rating met the minimum criteria under 38 C.F.R. § 4.16(a), requested entitlement to an increased rating and when there was evidence of current service-connected unemployability in the claimant's claims file or in records under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Roberson that when a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider a TDIU rating.  Roberson, 251 F.3d at 1384.

The Veteran has alleged that there was evidence of unemployability on file at the time he filed his original claim of service connection for an acquired psychiatric disability, to include PTSD, thus constituting an informal claim for a TDIU.  In support of his original April 1997 claim of service connection for an acquired psychiatric disability, to include PTSD, a June 1997 decision from the SSA was associated with the claims folder prior to issuance of the February 1998 rating decision.  SSA determined that the Veteran had been disabled and has not engaged in substantial gainful activity since May 1, 1993, due to severe back impairment and severe psychiatric impairments.  

Thus, the question remains whether there was a pending and unadjudicated "claim" which could provide for an earlier effective date for the grant of TDIU benefits.

In both Norris and Roberson there was a VA rating decision that addressed an issue of an increased rating.  In both cases, the veteran alleged that those rating decisions failed to consider a reasonably raised claim of TDIU.  In Norris, the Court noted that an increase for the veteran's service-connected anxiety disorder was denied in rating decisions of June 1987 and February 1989.  The Court found that the evidence of record raised a claim for TDIU at the time of those rating decisions.  The Court specifically rejected the appellant's argument that the RO's failure to adjudicate an informally raised TDIU claim constituted a final disallowance of the claim.  The Court held that there was no final decision, as to the TDIU issue, that could be the subject of a CUE claim and said that the raised TDIU claim remained pending at the RO.  See Norris, 12 Vet. App. at 423.  

The Federal Circuit held that the 1984 rating decision that was challenged in Roberson was a final decision.  The Federal Circuit looked to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) to find that VA was required to develop the veteran's claim to its optimum before deciding it on the merits.  Id. at 1362.  The Federal Circuit held that a claim for TDIU was raised in the instant case and reversed the Court's decision that no TDIU claim was before the RO in 1984.  The case was remanded to the Court for a determination of eligibility for TDIU in accordance with the opinion.

Assuming, without deciding, that a TDIU claim was raised at an earlier date, the Board finds that the Veteran did not meet the criteria for a TDIU at any time earlier than March 13, 2006.  In support of his original April 1997 claim of service connection for an acquired psychiatric disability, to include PTSD, a June 1997 decision from the SSA was associated with the claims folder prior to issuance of the February 1998 rating decision.  SSA determined that the Veteran had been disabled and had not engaged in substantial gainful activity since May 1, 1993, due to severe back impairment and severe psychiatric impairments (to include attention deficit disorder with hyperactivity, PTSD, and anti-social personality disorder).  Thus, SSA benefits were awarded based in part on the Veteran's psychiatric disabilities, which encompassed his PTSD symptomatology.  The Board, however, is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Decisions of the SSA regarding unemployability, while relevant, are not controlling with respect to VA determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of VA and SSA claims are based on different laws and regulations.  

VA outpatient treatment records dated from the late 1990's, 2000's, and the August 2002 VA examination report reflected that his PTSD symptoms were relatively mild and stable, with intermittent worsening in late 1998 subsided with medication.  The August 2002 VA examiner opined that his employment problems appeared unrelated to his anxiety symptoms.  Based on the 10 percent rating initially assigned and the 30 percent rating eventually assigned (effective April 1997), his sole service-connected disability did not meet the TDIU schedular criteria for § 4.16(a).  Evidence of record prior to March 16, 2006 did not reflect that his sole service-connected disability resulted in total occupational impairment or that he was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  An August 2002 VA examination report reflected that his mild PTSD did not account for the degree of difficulties he had in functioning, and the RO determined that his PTSD, separate and apart from his attention deficit disorder and anti-social personality disorder, was shown to be only mild to moderately disabling.  

In consideration of 38 C.F.R. § 4.16(b) there was no evidence of record prior to March 16, 2006 to demonstrate that the Veteran's service-connected PTSD was of such a nature for referral to the Director, Compensation and Pension Service.  Despite SSA determining that the Veteran was disabled and unemployable due, in part, to his psychiatric symptoms, the objective and subjective findings related to his PTSD did not manifest in total occupational impairment and that it essentially did not warrant a total rating due to unemployability.  

Thus, while there is evidence in the claims folder that shows that the Veteran was unemployed in the early to mid-1990's, partially due to his psychiatric symptomatology, such evidence did not show that the Veteran was unemployable due solely to his service-connected disability.  VA outpatient treatment records dated in 2005 and 2006 contain objective findings regarding his PTSD symptomatology.  Such records, however, do not contain any notation as to his ability to maintain employment due solely to his PTSD.  In fact, in August 2005 the Veteran stated that he had been able to pick up a little extra income recently, and in November 2005 he spoke about increasing the number of turkeys on his farm.  Thus, such evidence does not support an assertion that it was factually ascertainable that a TDIU was warranted prior to March 13, 2006.  

As the preponderance of the evidence is against the claim for an earlier effective date for TDIU benefits, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 13, 2006, for the grant of a 70 percent disability rating for PTSD is denied.

Entitlement to an effective date earlier than March 13, 2006, for the grant of a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


